Exhibit 10.2

CYPRESS SEMICONDUCTOR CORPORATION

2012 INCENTIVE AWARD PLAN

(As amended and restated on November 19, 2012)

 

  1. Establishment and Purpose of the Plan.

The purpose of this 2012 Incentive Award Plan, as amended and restated, is to
promote the interests of the Company and its stockholders by (i) helping to
attract and retain the services of selected service providers of the Company who
are in a position to make a material contribution to the successful operation of
the Company’s business, (ii) motivating such persons, by means of
performance-related incentives, to achieve the Company’s business goals, and
(iii) enabling such persons to participate in the long-term growth and financial
success of the Company by providing them with an opportunity to purchase, or
benefit from the appreciation of, stock of the Company or other awards under
this Plan.

 

  2. Definitions.

The following definitions shall apply throughout the Plan:

a. “Affiliate” shall mean any entity that directly or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Company.

b. “Award” shall mean, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Performance Units, Performance Shares, Phantom
Shares, Restricted Stock Units, and Other Incentive Awards.

c. “Award Agreement” shall mean the written agreement entered into between the
Company and the Participant evidencing and reflecting the terms of an Award
granted under the Plan. An Award Agreement shall be subject to the terms and
conditions of the Plan.

d. “Board of Directors” shall mean the Board of Directors of Cypress
Semiconductor Corporation as in office from time to time.

e. “Code” shall mean the Internal Revenue Code of 1986, as amended. References
in the Plan to any section of the Code shall be deemed to include any amendment
or successor provisions to such section and any rules and regulations issued
under such section.

f. “Committee” shall mean the committee of the Board of Directors appointed in
accordance with Section 4(a) of the Plan, and if no such committee shall be
appointed or in office, the Board of Directors.

g. “Company” shall mean Cypress Semiconductor Corporation, a Delaware
corporation (or any successor corporation).



--------------------------------------------------------------------------------

h. “Consultant” shall mean any person, including an advisor, engaged by the
Company or a Subsidiary to render services to such entity in a non-employee
capacity.

i. “Continuous Employment” shall mean the absence of any interruption or
termination of service as a Service Provider of the Company, or a Subsidiary, in
any capacity; provided, however, that for purposes of an Incentive Stock Option,
“Continuous Employment” means the absence of any interruption or termination of
service as an Employee of the Company or a Subsidiary pursuant to applicable tax
regulations. Continuous Employment shall not be considered interrupted in the
case of any leave of absence authorized in writing by the Company or a
Subsidiary prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company or a
Subsidiary is not so guaranteed, on the 91st day of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Non-Statutory Stock
Option. For avoidance of doubt, a Participant shall be deemed to incur a
termination of Continuous Employment if, as a result of a sale of shares or
assets, the entity that employs such Participant shall cease to qualify as a
Subsidiary and the Participant does not immediately become a Service Provider of
the Company or an entity that continues to be a Subsidiary. In the event that
the status of a Participant changes from Employee to Consultant, the Committee,
in its sole discretion, may determine that, notwithstanding such change in
status, the Participant shall not be deemed to incur a termination of Continuous
Employment for purposes of the Plan until such time that the Participant’s
service as a Consultant to the Company or a Subsidiary terminates.

j. “Director” shall mean a duly elected and qualified member of the Board of
Directors.

k. “Disability” shall mean, in accordance with Section 22(e)(3) of the Code, the
inability of the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. In determining the Disability of
the Participant, the Committee may require the Participant to furnish proof of
the existence of the Disability and may select a physician to examine the
Participant. The final determination as to the Disability of the Participant
shall be made by the Committee.

l. “Dividend Equivalents” shall mean, to the extent specified by the Committee,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) paid on one Share for each Share represented by an Award
held by such Participant; provided, however, that in no event shall a Dividend
Equivalent attach to an Option or SAR granted hereunder.

m. “Effective Date” shall have the meaning set forth in Section 23 of the Plan.

n. “Employee” shall mean any individual, including officers and Directors,
employed by the Company or a Subsidiary.

o. “Exchange Ratio” shall have the meaning set forth in the Merger Agreement.

 

-2-



--------------------------------------------------------------------------------

p. “Fair Market Value” shall mean, with respect to Shares, the value per Share,
as of any date, determined as follows: (i) if the Shares are listed on any
established stock exchange or a national market system, including without
limitation the New York Stock Exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
the Fair Market Value of a Share shall be the closing sale price for such stock
(or the mean of the closing bid and asked prices, if no sales were reported), as
quoted on such exchange (or the exchange with the greatest volume of trading in
Shares) or system on the date of such determination (or, in the event such date
is not a trading day, the trading day immediately prior to the date of such
determination), as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or, (ii) if the Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share shall be the mean of the closing bid and asked prices
for such stock on the date of such determination (or, in the event such date is
not a trading day, the trading day immediately prior to the date of such
determination), as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or (iii) in the absence of an established market
for the Shares, the Fair Market Value shall be determined in good faith by the
Committee.

q. “Free Standing SAR” shall mean an SAR granted pursuant to the provisions of
Section 8(d) of the Plan.

r. “Incentive Stock Option” shall mean an Option intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

s. “Merger Agreement” means the Agreement and Plan of Merger, dated as of
September 18, 2012 (the “Merger Agreement”), by and among the Company, Rain
Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of the
Company, and Ramtron International Corporation, a Delaware corporation.

t. “Non-Employee Director” shall mean a member of the Board of Directors who is
not also an Employee of the Company or a Subsidiary.

u. “Non-Statutory Stock Option” shall mean an Option which is not an Incentive
Stock Option.

v. “Option” shall mean the grant of the right to a Service Provider pursuant to
the Plan to purchase a specified number of Shares at a specified exercise price.

w. “Optioned Stock” shall mean the Shares subject to an Option or SAR granted
pursuant to the Plan.

x. “Optionee” shall mean a Service Provider who is granted an Option under the
Plan.

y. “Other Incentive Awards” shall mean any other awards not specifically
described in the Plan that may in whole or in part be valued by reference to, or
otherwise based on, Shares, and are created by the Committee pursuant to
Section 13 of the Plan.

 

-3-



--------------------------------------------------------------------------------

z. “Participant” shall mean a Service Provider who is granted an Award under the
Plan.

aa. “Performance Cycle” shall have the meaning set forth in Section 10(b) of the
Plan.

bb. “Performance Share” shall mean an Award granted pursuant to Section 10 of
the Plan.

cc. “Performance Unit” shall mean an Award granted pursuant to Section 10 of the
Plan.

dd. “Phantom Share” shall mean an Award consisting of a contractual right to
receive a hypothetical Share granted pursuant to Section 11 of the Plan.

ee. “Plan” shall mean this amended and restated Cypress Semiconductor
Corporation 2012 Incentive Award Plan, as the same may be amended from time to
time.

ff. “Prior Plan” shall mean the Ramtron International Corporation Amended and
Restated 2005 Incentive Award Plan.

gg. “Restricted Period” shall mean the period during which the transfer of
Restricted Stock is subject to restrictions, and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of performance goals, or the occurrence of
other events as determined by the Committee in its discretion.

hh. “Restricted Stock” shall mean Shares issued pursuant to Section 9 of the
Plan.

ii. “Restricted Stock Unit” shall mean an Award granted pursuant to Section 12
of the Plan.

jj. “Retained Distributions” shall have the meaning set forth in Section 9(c) of
the Plan.

kk. “Service Provider” shall mean an Employee, Non-Employee Director or
Consultant.

ll. “Shares” shall mean shares of the common stock of the Company.

mm. “Stock Appreciation Right” or “SAR” shall mean an Award, granted alone or in
connection with an Option, that pursuant to Section 8 of the Plan is designated
as a SAR.

nn. “Subsidiary” shall mean any “subsidiary” corporation, whether now or
hereafter existing as defined in Section 424(f) of the Code.

oo. “Tandem SAR” shall mean an SAR granted pursuant to the provisions of
Section 8(c) of the Plan.

 

-4-



--------------------------------------------------------------------------------

  3. Shares Reserved.

a. Number of Shares. Subject to adjustment as provided in Section 16 of the
Plan, the maximum aggregate number of Shares reserved for issuance pursuant to
the Plan shall be equal to the product of (x) 3,879,864 Shares multiplied by
(y) the Exchange Ratio; provided, however, that the maximum number of Shares
that may be issued upon exercise of Incentive Stock Options granted under the
Plan shall be a number of Shares equal to 3,500,000 multiplied by the Exchange
Ratio. Such number of Shares reserved for issuance under the Plan may be set
aside out of authorized but unissued Shares not reserved for any other purpose,
or out of issued Shares acquired for and held in the treasury of the Company
from time to time. Any Shares granted in connection with Options and SARs shall
be counted against the Plan’s Share limit as one Share for every one Option or
SAR awarded. Any Shares granted in connection with Awards other than Options and
SARs shall be counted against this limit as 1.53 Shares for every one Share
granted in connection with such Award or by which the Award is valued by
reference.

b. Share Counting. Any Shares subject to Awards that terminate, expire, or are
forfeited, cancelled or settled in cash, either in whole or in part, may be used
for the further grant of Awards to the extent of such termination, forfeiture,
cancellation or settlement. Any Shares that again become available for future
grants pursuant to the preceding sentence shall be added back as one Share if
such Shares were subject to Options or SARs, and as 1.53 Shares if such Shares
were subject to Awards other than Options or SARs. Notwithstanding the
foregoing, Shares subject to an Award granted under the Plan may not again be
made available for issuance or delivery under the Plan if such Shares are
(i) Shares that were subject to a stock-settled SAR and were not issued upon the
net settlement or net exercise of such SAR, (ii) Shares delivered to or withheld
by the Company to pay the exercise price of an Option, (iii) Shares delivered to
or withheld by the Company to pay the withholding taxes related to an Award, or
(iv) Shares repurchased on the open market with the proceeds of an Option
exercise.

c. Individual Limits. Subject to adjustment as provided in Section 16 of the
Plan, (i) the maximum number of Shares which may be subject to Options and/or
SARs granted under the Plan during any calendar year to any Participant shall be
a number of Shares equal to 500,000 multiplied by the Exchange Ratio (the
“Individual Grant Limit”) and (ii) the maximum number of Shares that may be
subject to Awards (other than Options or SARs) that are intended to satisfy the
requirements set forth in Section 17 herein that may be granted under the Plan
during any calendar year to any Participant shall be equal to the Individual
Grant Limit. The maximum value of any Performance Units or Other Incentive
Awards that are payable in cash and are intended to satisfy the requirements set
forth in Section 17 herein that may be granted under the Plan during any
calendar to any Participant shall not exceed in the aggregate $1,000,000, as
determined on the respective date(s) of grant.

 

  4. Administration of the Plan.

a. The Plan shall be administered by the Board of Directors or, if appointed
pursuant to a resolution of the Board of Directors, by a Committee designated by
the Board of Directors to administer the Plan. If so appointed, the Committee
shall be comprised of not less than two persons. Members of the Committee shall
serve for such period of time as the Board of

 

-5-



--------------------------------------------------------------------------------

Directors may determine. From time to time the Board of Directors may increase
the size of the Committee and appoint additional members thereto, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies however caused, or remove all members of the Committee and thereafter
directly administer the Plan. In the event the Company has a class of equity
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and unless the Board of Directors determines
otherwise, from the effective date of such registration until six months after
the termination of such registration, all grants of Awards to persons subject to
the provisions of Section 16(b) of the Exchange Act shall be made by a Committee
of two or more Non-Employee Directors having full authority to act in the matter
and all of whom are “non-employee directors” under Rule 16b-3 of the Exchange
Act, “outside directors” within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder and, to the extent required, “independent
directors” under the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded.

b. Subject to the provisions of the Plan, the Committee shall have the sole and
complete discretionary authority: (i) to grant Incentive Stock Options in
accordance with Section 422 of the Code, and Non-Statutory Stock Options, SARs,
Restricted Stock, Performance Units, Performance Shares, Phantom Shares,
Restricted Stock Units and Other Incentive Awards; (ii) to determine, upon
review of relevant information, the Fair Market Value per Share; (iii) to
determine the exercise price of the Awards to be granted to Service Providers in
accordance with the Plan; (iv) to determine the Service Providers to whom, and
the time or times at which, Awards shall be granted and the number of Shares
subject to each Award; (v) to prescribe, amend and rescind rules and regulations
relating to the Plan, and to interpret and the same, subject to the limitations
set forth in Section 16 of the Plan; (vi) to determine the terms and provisions
of each Award under the Plan and each Award Agreement (which need not be
identical with the terms of other Awards or Award Agreements) and to modify or
amend an outstanding Award or Award Agreement; (vii) to accelerate the exercise
or vesting date of any Award; (viii) to determine whether any Participant will
be required to execute a stock purchase agreement or other agreement as a
condition to the exercise, issue or payment of an Award, and to determine the
terms and provisions of any such agreement (which need not be identical with the
terms of any other such agreement) and to amend any such agreement; (ix) to
interpret the Plan, any Award Agreement, or any other agreement entered into
with respect to the grant, issue, payment or exercise of Awards, and to
determine the eligibility of a Service Provider for benefits under the Plan and
the amount thereof; (x) to authorize any person to execute on behalf of the
Company any instrument required to effectuate the grant of an Award previously
granted or to take such other actions as may be necessary or appropriate with
respect to the Company’s rights pursuant to Awards or agreements relating to the
grant, issue, payment or exercise thereof; and (xi) to make such other
determinations and establish such other procedures as it deems necessary or
advisable for the administration of the Plan, including determining the amounts
of benefits payable to a Participant.

c. All decisions, determinations and interpretations of the Committee shall be
final and binding on all Participants and any other holders of any Awards
granted under the Plan.

d. The Committee shall keep minutes of its meetings and of the actions taken by
it without a meeting. A majority of the Committee shall constitute a quorum, and
the actions of a majority at a meeting, including a telephone meeting, at which
a quorum is present, or acts approved in writing by a majority of the members of
the Committee without a meeting, shall constitute acts of the Committee.

 

-6-



--------------------------------------------------------------------------------

e. The Company shall pay all original issue and transfer taxes with respect to
the grant of Awards and/or the issue and transfer of Shares pursuant to the
exercise thereof, and all other fees and expenses necessarily incurred by the
Company in connection therewith; provided, however, that the person exercising
an Award shall be responsible for all payroll, withholding, income and other
taxes incurred by such person on the date of exercise of an Award or transfer of
Shares.

 

  5. Eligibility.

Awards may be granted under the Plan only to Service Providers, provided,
however, that Incentive Stock Options may be granted only to Employees of the
Company or a Subsidiary; provided, that, notwithstanding the foregoing, in no
event shall any Service Provider who was an employee of the Company or any
Subsidiary (other than, for the avoidance of doubt, Ramtron International
Corporation or any of its subsidiaries) prior to the Closing (as defined in the
Merger Agreement) be granted an Award under the Plan. A Service Provider who has
been granted an Award may be granted, if he or she is otherwise eligible,
additional Awards; however, eligibility pursuant to this Section 5 of the Plan
shall not entitle a Service Provider to be granted an Award, or a Participant to
be granted additional Awards.

 

  6. Stock Options.

Options granted pursuant to the Plan by the Committee shall be either Incentive
Stock Options or Non-Statutory Stock Options and shall be evidenced by an Award
Agreement providing, in addition to such other terms as the Committee may deem
advisable, the following terms and conditions:

a. Time of Granting Options. The date of grant of an Option shall be, for all
purposes, the date on which the Committee makes the determination granting such
Option; provided, however, that if the Committee determines that such grant
shall be effective as of some future date, the date of grant shall be as of such
future date. Notice of the determination shall be given to each Optionee within
a reasonable time after the date of such grant.

b. Number of Shares and Designation. Each Award Agreement shall state the number
of Shares to which it pertains and whether such Option is intended to constitute
an Incentive Stock Option or a Non-Statutory Stock Option.

c. Vesting. Options granted under the Plan shall vest as determined by the
Committee, in its sole and absolute discretion, from time to time, which may
include installment or performance vesting or other contingent vesting
provisions.

d. Exercise Price. The exercise price per Share for the Shares to be issued
pursuant to exercise of an Option, whether an Incentive Stock Option or
Non-Statutory Stock Option, shall be such price as is determined by the
Committee as of the date of grant; provided, however, that such price shall in
no event be less than 100% of the Fair Market Value per Share on the date of
grant.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, in the case of an Incentive
Stock Option granted to an Employee who, at the time the Incentive Stock Option
is granted, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Subsidiary, the exercise price per Share shall be no less than
110% of the Fair Market Value per Share on the date of grant.

Notwithstanding the foregoing, the Committee may designate a per Share exercise
price of less than one hundred percent (100%) of the Fair Market Value per Share
on the date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the
Corporation or any Subsidiary or pursuant to a corporate transaction (as
described in Treasury Regulation Section 1.424-1(a)(3)), as provided by
Section 424 of the Code and the regulations thereunder (other than the
requirement that the Optionee be employed by or otherwise provide services to
the successor entity) in a manner that complies with Section 409A of the Code.

e. Medium and Time of Payment. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Committee on the date of grant and may consist entirely of
(i) cash, check or full recourse promissory note or (ii) delivery (actually or
by attestation) of Shares having a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares to which said Option shall
be exercised, or any combination of such methods of payment, or such other
consideration and method of payment for the issuance of Shares permitted under
any laws to which the Company is subject which is approved by the Committee in
its discretion; provided, however that the Optionee shall be required to pay an
amount necessary to satisfy the Company’s tax withholding obligations in
accordance with Section 22(d) of the Plan.

If approved by the Committee and permitted by applicable law, payment in full or
of any part of the exercise price also may be made by delivering a properly
executed exercise notice to an approved broker-dealer, together with
instructions to the broker-dealer to deliver promptly to the Company the amount
of sale or loan proceeds necessary to pay the exercise price and taxes required
to be withheld (a “cashless exercise”).

If the consideration for the exercise of an Option is a promissory note, it
shall be a full recourse promissory note executed by the Optionee, bearing
interest at a rate which shall be sufficient to preclude the imputation of
interest under the applicable provisions of the Code. Until such time as the
promissory note has been paid in full, the Company may retain the Shares
purchased upon exercise of the Option in escrow as security as security for
payment of the promissory note. An Optionee may not deliver a promissory note in
payment of the exercise price (i) unless approved in advance by the Committee
and (ii) to the extent such note would violate any applicable laws.

 

-8-



--------------------------------------------------------------------------------

If the consideration for the exercise of an Option is the actual surrender of
previously acquired and owned Shares, the Optionee will be required to make
representations and warranties satisfactory to the Company regarding his or her
title to the Shares used to effect the purchase, including without limitation
representations and warranties that the Optionee has good and marketable title
to such Shares free and clear of any and all liens, encumbrances, charges,
equities, claims, security interests, options or restrictions, and has full
power to deliver such Shares without obtaining the consent or approval of any
person or government authority other than those which have already given consent
or approval in a manner satisfactory to the Company. The value of the Shares
used to effect the purchase shall be the Fair Market Value of such Shares on the
date of exercise as determined by Committee in its sole discretion exercised in
good faith.

f. Term of Options. The term of an Option may be no more than seven years from
the date of grant thereof; provided, however, that the term of an Incentive
Stock Option granted to an Employee who, at the time the Incentive Stock Option
is granted, owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or any Subsidiary,
shall be no more than five years from the date of grant thereof or such shorter
term as may be approved by the Committee.

The term of any Option may be less than the maximum term provided for herein as
specified by the Committee upon grant of the Option and as set forth herein.

g. Annual Limit on Incentive Stock Options. Notwithstanding any designation
under Section 6(b), to the extent that the aggregate Fair Market Value
(determined at the time an Incentive Stock Option is granted) of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
an Optionee during any calendar year under all incentive stock option plans of
the Company exceeds $100,000, the Options in excess of such limit shall be
treated as Non-Statutory Stock Options. For this purpose, Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the grant date of
the relevant Option.

 

  7. Exercise of Stock Options.

a. In General. Any Option granted hereunder shall be exercisable at such times
and under such conditions as determined by the Committee and as shall be
permissible under the Plan, including any performance or other criteria with
respect to the Company and/or the Optionee as may be determined by the Committee
in its sole discretion.

An Option may be exercised in accordance with the provisions of the Plan as to
all or any portion of the Shares then exercisable under an Option from time to
time during the term of the Option. However, an Option may not be exercised for
a fraction of a Share.

b. Procedure. An Option shall be deemed to be exercised when written or
electronic notice of such exercise has been given to the Company at its
principal business office in accordance with the terms of the Award Agreement by
the person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the

 

-9-



--------------------------------------------------------------------------------

Company, accompanied by any other agreements required by the terms of the Plan
and/or Award Agreement or as required by the Committee and payment by the
Optionee of all payroll, withholding or income taxes incurred in connection with
such Option exercise (or evidence that arrangements for the collection or
payment of such tax satisfactory to the Committee have been made). Full payment
may consist of such consideration and method of payment allowable under
Section 6(e) of the Plan.

c. Exercise of Stockholder Rights. Until the Option is properly exercised in
accordance with the terms of this Section 7, and the Company has issued Shares
in the name of the Optionee, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Optioned Stock. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Option is exercised and the Shares issued, except as
provided in Section 16 of the Plan.

d. Termination of Continuous Employment. Except as otherwise provided herein, in
the event of termination of an Optionee’s Continuous Employment, such Optionee
may, but only within such period of time as is determined by the Committee at
the time of grant, with such determination in the case of an Incentive Stock
Option not exceeding ninety (90) days after the date of such termination (but in
no event later than the expiration date of the term of such Option as set forth
in the Award Agreement), exercise his or her Option to the extent that the
Optionee was entitled to exercise it at the date of such termination. To the
extent that the Optionee was not entitled to exercise the Option at the date of
such termination, or if the Optionee does not exercise such Option to the extent
so entitled within the time specified herein, the Option shall terminate.

The Committee may, at any time and at its sole discretion, extend beyond 90 days
the period of time during which an Optionee may exercise his or her Option
following the date on which his or her Continuous Employment terminates for any
reason other than death or Disability.

Notwithstanding the foregoing, an Option shall not be exercisable after the
expiration of the term of such Option, as set forth in the Award Agreement, and,
unless otherwise provided by the Committee, an Option may be exercised only to
the extent the Optionee was entitled to exercise it on the date his or her
Continuous Employment terminated. To the extent the Optionee does not exercise
his or her Option, to the extent exercisable, within the time specified herein,
the Option shall terminate.

e. Death or Disability of Optionee. If an Optionee’s Continuous Employment
terminates due to Disability of the Optionee, the Option may be exercised by the
Optionee within six (6) months or such other period of time not exceeding twelve
(12) months following the date of such termination (subject to any earlier
termination of the Option as provided by its terms), but only to the extent the
Optionee was entitled to exercise it on the date his or her Continuous
Employment terminated due to Disability, unless otherwise provided by the
Committee at the time of grant.

If an Optionee’s Continuous Employment terminates due to death of the Optionee,
the Option may be exercised by the Optionee’s estate, or by a person who
acquired the right to exercise the Option by bequest or inheritance, within six
(6) months or such other period of time not exceeding twelve (12) months
following the date of such termination (subject to any earlier termination of
the Option as provided by its terms), but only to the extent that the right to
exercise

 

-10-



--------------------------------------------------------------------------------

the Option would have vested had the Optionee continued living and remained in
Continuous Employment for twelve (12) months after the date of death, unless
otherwise provided by the Committee at the time of grant.

Notwithstanding the foregoing, an Option shall not be exercisable after the
expiration of the term of such Option, as set forth in the applicable Award
Agreement. To the extent the Optionee or, in the case of death, the Optionee’s
estate or person who acquired the right to exercise the Option by bequest or
inheritance, does not exercise his or her Option, to the extent exercisable,
within the time specified herein, the Option shall terminate.

f. Expiration of Option. Notwithstanding any provision in the Plan, including
but not limited to the provisions set forth in Section 7(d) and 7(e), an Option
may not be exercised, under any circumstances, after the expiration of its term.

g. Conditions on Exercise and Issuance. As soon as practicable after any proper
exercise of an Option in accordance with the provisions of the Plan, the Company
shall deliver to the Optionee at the principal executive office of the Company
or such other place as shall be mutually agreed upon between the Company and the
Optionee, a certificate or certificates representing the Shares for which the
Option shall have been exercised. The time of issuance and delivery of the
certificate or certificates representing the Shares for which the Option shall
have been exercised may be postponed by the Company for such period as may be
required by the Company, with reasonable diligence, to comply with any law or
regulation applicable to the issuance or delivery of such Shares.

Options granted under the Plan are conditioned upon the Company obtaining any
required permit or order from appropriate governmental agencies, authorizing the
Company to issue such Options and Shares issuable upon exercise thereof. Shares
shall not be issued pursuant to the exercise of an Option unless the exercise of
such Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, applicable state law, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the Shares may then be
listed, and may be further subject to the approval of counsel for the Company
with respect to such compliance.

 

  8. Stock Appreciation Rights.

The Committee shall have the authority, in its discretion, to grant SARs at any
time and from time to time, as will be determined by the Committee. SARs granted
pursuant to this Section 8 of the Plan shall be evidenced by an Award Agreement
and subject to the following terms and conditions:

a. Grant of SARS. An SAR may be granted to Participant holding an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
Shares subject to the related Option (a “Tandem SAR”) or may be granted
separately to an eligible person (a “Free Standing SAR”). Subject to the
limitations of the Plan, SARs shall be exercisable in whole or in part upon
notice to the Company upon such terms and conditions as are provided in the
applicable Award Agreement.

 

-11-



--------------------------------------------------------------------------------

b. Number of Shares. The Committee will have complete discretion to determine
the number of SARs granted to any Participant.

c. Tandem SARS. A Tandem SAR may be granted concurrently with the grant of the
related Option. Tandem SARs shall be exercisable only at the time and to the
extent that the related Option is exercisable (and may be subject to such
additional limitations on exercisability as the Award Agreement may provide),
and in no event after the complete termination or full exercise of the related
Option. Upon the exercise or termination of the related Option, the Tandem SARs
with respect thereto shall be cancelled automatically to the extent of the
number of Shares with respect to which the related Option was so exercised or
terminated. Subject to the limitations of the Plan, upon the exercise of a
Tandem SAR, the Participant shall be entitled to receive from the Company, for
each Share with respect to which the Tandem SAR is being exercised,
consideration (in the form determined as provided in Section 8(e)) equal in
value to the excess of the Fair Market Value of a Share on the date of exercise
over the related Option exercise price per share; provided, however, that the
Committee may, in any Award Agreement granting Tandem SARs, provide that the
appreciation realizable upon exercise thereof shall be measured from a base
higher than the related Option exercise price.

d. Free Standing SARs. Free Standing SARs shall be exercisable at the time, to
the extent and upon the terms and conditions set forth in the applicable Award
Agreement. The base price of a Free Standing SAR shall be not less than one
hundred percent (100%) of the Fair Market Value of the Shares on the date of
grant of the Free Standing SAR. Subject to the limitations of the Plan, upon the
exercise of a Free Standing SAR, the Participant shall be entitled to receive
from the Company, for each share of Common Shares with respect to which the Free
Standing SAR is being exercised, consideration (in the form determined as
provided in Section 8(e)) equal in value to the excess of the Fair Market Value
of a Share on the date of exercise over the Fair Market Value per Share on the
date of the award.

e. Consideration. The consideration to be received upon the exercise of an SAR
by the Participant shall be paid in cash, Shares to which the SAR relates
(valued at Fair Market Value on the date of exercise of such SAR) or a
combination of cash and Shares as specified in the Award Agreement, or, if so
provided in the Award Agreement, either as determined by the Committee in its
sole discretion or as elected by the Participant, provided that the Committee
shall have the sole discretion to approve or disapprove the election by a
Participant to receive cash in full or partial settlement of an SAR, which
approval or disapproval shall be given after such election is made. No
fractional Shares shall be issuable upon exercise of an SAR and, unless
otherwise provided in the applicable Award Agreement, the Participant will
receive cash in lieu of fractional shares. Unless the Committee shall otherwise
determine, to the extent a Free Standing SAR is exercisable, it will be
exercised automatically for Shares on its expiration date.

f. Limitations. The applicable Award Agreement may provide for a limit on the
amount payable to a Participant upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the
Participant in whole or in part for cash during any specified period, for a
limit on the time periods during which a Participant may exercise SARs and for
such other limits on the rights of the Participant and such other terms and
conditions of the SAR as the Participant may determine, including, without
limitation, a condition that the SAR may be

 

-12-



--------------------------------------------------------------------------------

exercised only in accordance with rules and regulations adopted by the Committee
from time to time. Unless otherwise so provided in the applicable Award
Agreement, any such limit relating to a Tandem SAR shall not restrict the
exercisability of the related Option. Such rules and regulations may govern the
right to exercise SARs granted prior to the adoption or amendment of such rules
and regulations as well as SARs granted thereafter.

g. Expiration and Exercise of SARs. The term of an SAR may be no more than seven
years from the date of grant thereof. Notwithstanding the foregoing, the rules
of Section 7 shall also apply to Participants with respect to the exercise of
SARs.

h. Certain SARs. If at the time of grant the Committee intends a grant of SARs
to any Service Provider to be excluded from the coverage of Section 409A of the
Code, then, notwithstanding any other provision of the Plan, (i) with respect to
a number of Shares fixed on or before the date of grant, the compensation
payable under such SARs cannot be greater than the difference between the excess
of the Fair Market Value of the Shares (determined without regard to any risk of
forfeiture or restrictions on transfer) on the date of exercise over the Fair
Market Value of the Shares (determined without regard to any risk of forfeiture
or restrictions on transfer) on the date of grant, (ii) the exercise price for
such SARs may never be less than 100% of the Fair Market Value of the underlying
Shares (determined without regard to any risk of forfeiture or restrictions on
transfer) on the grant date, and (iii) the SARs may not include any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise of such SARs.

 

  9. Restricted Stock.

The Committee shall have the authority, in its discretion, to grant shares of
Restricted Stock in such amounts as the Committee, in its sole discretion, shall
determine and as shall be evidenced in an Award Agreement; provided, however,
that the Restricted Stock granted under this Section 9 shall be subject to the
following:

a. Grant of Restricted Stock. Subject to the limitations of the Plan, the
Committee shall determine whether Shares covered by awards of Restricted Stock
will be issued at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid currently during the Restriction Period in the
event Shares are to be issued at the end of the Restriction Period, and shall
designate (or set forth the basis for determining) the time or times when each
award of Restricted Stock will vest, and may prescribe other restrictions, terms
and conditions applicable to the vesting of such Restricted Stock in addition to
those provided in the Plan. The Committee shall determine the price, if any, to
be paid by the Participant for the Restricted Stock; provided, however, that the
issuance of Restricted Stock shall be made for at least the minimum
consideration necessary to permit such Restricted Stock to be deemed fully paid
and nonassessable. All determinations made by the Committee pursuant to this
Section 9(a) shall be specified in the Award Agreement.

b. Issuance of Restricted Stock at Beginning of the Restriction Period. If
Shares are issued at the beginning of the Restriction Period, the stock
certificate or certificates representing such Restricted Stock shall be
registered in the name of the Participant to whom such Restricted Stock shall
have been awarded. During the Restriction Period, certificates representing the

 

-13-



--------------------------------------------------------------------------------

Restricted Stock and any securities constituting Retained Distributions (as
defined in Section 9(c)) shall bear a restrictive legend to the effect that
ownership of the Restricted Stock (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and the applicable Award Agreement.
Such certificates shall remain in the custody of the Company and the Participant
shall deposit with the Company stock powers or other instruments of assignment,
each endorsed in blank, so as to permit retransfer to the Company of all or any
portion of the Restricted Stock and any securities constituting Retained
Distributions that shall become vested in accordance with the Plan and the Award
Agreement.

c. Restrictions. Restricted Stock issued at the beginning of the Restriction
Period shall constitute issued and outstanding Shares for all corporate
purposes. The Participant will have the right to vote such Restricted Stock, to
receive dividends thereon and to exercise all other rights, powers and
privileges of a shareholder with respect to the Shares covered by such an award
of Restricted Stock; except, that (i) the Participant will not be entitled to
delivery of the stock certificate or certificates representing such Restricted
Stock until the Restriction Period shall have expired and unless all other
vesting requirements with respect thereto shall have been fulfilled or waived;
(ii) the Company will retain custody of the stock certificate or certificates
representing the Restricted Stock during the Restriction Period as provided in
Section 9(b); (iii) the Company will retain custody of all dividends (“Retained
Distributions”) made or declared with respect to the Restricted Stock (and such
Retained Distributions will be automatically reinvested in additional shares of
Restricted Stock, which shall be subject to the same restrictions, terms and
vesting and other conditions as are applicable to the underlying award of
Restricted Stock); (iv) the Participant may not sell, assign, transfer, pledge,
exchange, encumber or dispose of the Restricted Stock or any Retained
Distributions or his interest in any of them during the Restriction Period; and
(v) a breach of any restrictions, terms or conditions provided in the Plan or
established by the Committee with respect to any Restricted Stock or Retained
Distributions will cause a forfeiture of such Restricted Stock and any Retained
Distributions with respect thereto.

d. Issuance of Shares at End of the Restriction Period. Restricted Stock issued
at the end of the Restriction Period shall not constitute issued and outstanding
Shares and the Participant shall not have any of the rights of a shareholder
with respect to the Shares covered by such an award of Restricted Stock, in each
case until such Shares shall have been transferred to the Participant at the end
of the Restriction Period. If and to the extent that Shares are to be issued at
the end of the Restriction Period, the Participant shall be entitled to receive
Dividend Equivalents with respect to the Shares covered thereby either
(i) during the Restriction Period (provided that any Dividend Equivalents that
are paid with respect to Restricted Stock that includes performance or other
criteria as described in Section 12(c) shall remain subject to the same
restrictions and risk of forfeiture as apply to the underlying Restricted Stock)
or (ii) in accordance with the rules applicable to Retained Distributions, as
the Committee may specify in the Award Agreement. Any such grant shall be
treated as a Restricted Stock Unit that is subject to the provisions set forth
in Section 12 herein.

e. Cash Awards. In connection with any award of Restricted Stock, an Award
Agreement may provide for the payment of a cash amount to the Participant
holding such Restricted Stock at any time after such Restricted Stock shall have
become vested. Such cash awards shall be payable in accordance with such
additional restrictions, terms and conditions as shall be prescribed

 

-14-



--------------------------------------------------------------------------------

by the Committee in the Award Agreement and shall be in addition to any other
salary, incentive, bonus or other compensation payments which such Participant
shall be otherwise entitled or eligible to receive from the Company.

f. Completion of Restriction Period. On the vesting date specified in the
applicable Award Agreement with respect to each award of Restricted Stock, and
upon the satisfaction of any other applicable restrictions, terms and
conditions, (i) all or the applicable portion of such Restricted Stock shall
become vested, (ii) any Retained Distributions and any unpaid dividends and
Dividend Equivalents with respect to such Restricted Stock that have been
reinvested in additional shares of Restricted Stock shall become vested to the
extent that the underlying award of Restricted Stock related thereto shall have
become vested, and (iii) any cash award to be received by the Participant with
respect to such Restricted Stock shall become payable, all in accordance with
the terms of the applicable Award Agreement. Any such Restricted Stock,
(including Restricted Stock attributable to Retained Distributions and any
unpaid dividends and Dividend Equivalents) that shall not become vested shall be
forfeited to the Company and the Participant shall not thereafter have any
rights (including dividend and voting rights) with respect to such Restricted
Stock.

g. Effect of Termination. Except as otherwise determined by the Committee at the
time of grant, upon termination of Continuous Employment for any reason during
the Restriction Period, all Restricted Stock still subject to restriction shall
be immediately forfeited by the Participant and transferred to, and reacquired
by, the Company; provided, however, that in the event of a Participant’s
Disability or death, or in cases of special circumstances, if the Committee, in
its sole discretion, finds that a waiver would be in the best interests of the
Company and shall within thirty (30) days after such termination of Continuous
Employment notify the Participant in writing of its decision to waive in whole
or in part any or all remaining restrictions with respect to such Participant’s
Restricted Stock, then the Participant shall continue to be the owner of such
Restricted Stock subject to such continuing restrictions as the Committee may
prescribe in such notice. In the event of a forfeiture of Restricted Stock
pursuant to this Section 9(g), the Company shall repay to the Participant (or
the Participant’s estate) any amount paid by the Participant for such Restricted
Stock. In the event that the Company requires a return of Restricted Stock, it
shall also have the right to require the return of all Restricted Stock
attributable to the reinvestment of dividends, distributions or Dividend
Equivalents paid on such Restricted Stock.

 

  10. Performance Units and Performance Shares.

The Committee shall have the authority, in its discretion, to grant Performance
Units and Performance Shares at any time and from time to time, as shall be
determined by the Committee. The terms and conditions of the Performance Units
and Performance Shares shall be determined from time to time by the Committee
and shall be evidenced in an Award Agreement; provided, however, that the
Performance Units and Performance Shares granted under this Section 10 shall be
subject to the following:

a. Value of Performance Unit and Performance Shares. Each Performance Unit will
have an initial value that is established by the Committee on or before the date
of grant, which need not relate to the Fair Market Value of a Share. Each
Performance Share will have an initial value equal to one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant.

 

-15-



--------------------------------------------------------------------------------

b. Performance Objectives and Other Terms. The Committee will set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the number or value of Performance Units or Performance Shares
that will be paid out to the Participants. The time period during which the
performance goals must be met will be called the “Performance Cycle.” The
minimum time period for any Performance Cycle shall be one year. Each Award of
Performance Units or Performance Shares will be evidenced by an Award Agreement
that will specify the Performance Cycle, and such other terms and conditions as
the Committee, in its sole discretion, will determine. The Committee may set
performance goals based on the achievement of Company-wide, divisional, or
individual objectives, or on any applicable laws or any other basis as
determined by the Committee in its discretion.

c. Dividend Equivalents. The Committee may provide in an Award Agreement for the
payment of Dividend Equivalents to the holder of Performance Shares, with any
such Dividend Equivalents that are paid to be subject to the same restrictions
and risk of forfeiture as apply to the underlying Performance Shares.

d. Earning of Performance Units and Performance Shares. After the applicable
Performance Cycle has ended, the holder of Performance Units or Performance
Shares will be entitled to receive a payment based on the number of Performance
Units or Performance Shares earned by the Participant over the Performance
Cycle, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

e. Modification of Standards. If the Committee determines in its sole discretion
that the established performance goals are no longer suitable to Company
objectives because of a material change in the Company’s business, operations,
corporate structure or capital structure, or other conditions the Committee
deems to be material, the Committee may modify the performance goals as it
considers appropriate and equitable.

f. Form and Timing of Payment of Performance Unit and Performance Shares. Each
Award Agreement will specify the time and manner of payment of Performance
Shares or Performance Units that have been earned. The Committee, in its sole
discretion, may pay earned Performance Units and Performance Shares in the form
of cash, in Shares (which have an aggregate Fair Market Value equal to the value
of the earned Performance Units or Performance Shares at the close of the
applicable Performance Cycle) or in a combination thereof.

g. Cancellation of Performance Units and Performance Shares. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units and
Performance Shares will be forfeited to the Company, and again will be available
for grant under the Plan.

 

  11. Phantom Shares.

The Committee shall have the authority, in its discretion, to grant Phantom
Shares, the value of which shall be determined by reference to a Share, on the
terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan
as the Committee, in its sole discretion, may from time to time determine,
including the satisfaction of any performance goal requirements that may be
established by the Committee and as shall be evidenced in an Award Agreement;
provided, however, that the Phantom Shares granted under this Section 11 shall
be subject to the following:

a. Surrender. Each Award Agreement with respect to a Phantom Share shall specify
the date on which the Phantom Share shall be surrendered, and thereby cancelled
by delivery of an actual Share or, in the discretion of the Company, by the
payment of cash (or a combination of cash and Shares) in an amount equal to one
hundred percent (100%) of the Fair Market Value of a Share on the date of
surrender, subject to such terms and conditions as the Committee may specify, in
its sole discretion, in the applicable Award Agreement or thereafter. The date
on which the Phantom Shares shall be surrendered may be accelerated upon the
occurrence of certain payment events, as determined by the Committee in its sole
discretion at the time of grant and as set forth in the applicable Award
Agreement; provided, however, that such payment events shall be consistent with
the permissible distribution events under Section 409A of the Code.

 

-16-



--------------------------------------------------------------------------------

b. Dividends and Distributions. Payments of Dividend Equivalents may be made to
Participants who have been awarded Phantom Shares. Such payments of Dividend
Equivalents may be paid currently to the Participant or may be reinvested in
additional Phantom Shares, as determined by the Committee in its sole discretion
and set forth in the applicable Award Agreement at the time of grant; provided,
however, that any Dividend Equivalents that are paid with respect to Phantom
Shares that are subject to performance goals shall be subject to the same
restrictions and risk of forfeiture as apply to the underlying Phantom Shares.

c. Limitation on Payment. The Committee may, in its sole discretion, establish
and set forth in the Award Agreement a maximum dollar amount payable under the
Plan for each Phantom Share granted pursuant to such Award Agreement.

d. Participant’s Termination. Except as otherwise determined by the Committee at
the time of grant, upon a “separation from service” within the meaning of
Section 409A of the Code, the date of surrender of Phantom Shares shall be
accelerated and the Phantom Shares shall be automatically and immediately
surrendered and cancelled by delivery of Shares as of the date of such
termination.

 

  12. Restricted Stock Units.

The Committee shall have the authority, in its discretion, to grant Restricted
Stock Units. Restricted Stock Units shall consist of an Award of Restricted
Stock, Performance Shares or Performance Units that the Committee, in its sole
discretion, permits to be paid out in installments, in accordance with rules and
procedures established by the Committee. The Committee may, in its sole
discretion, establish any or all of the following rules for application to an
award of Restricted Stock Units under this Section 12:

a. Non-Transferability. Any Shares which are part of an award of Restricted
Stock Units may not be assigned, sold, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued, or if later, the
date provided by the Committee at the time of grant of the Award.

 

-17-



--------------------------------------------------------------------------------

b. Consideration. Such Restricted Stock Units may provide for the payment of
cash consideration by the person to whom such Award is granted or provide that
the Award, and Shares to be issued in connection therewith, if applicable, shall
be delivered without the payment of cash consideration; provided, however, that
the issuance of any Shares in connection with an award of Restricted Stock Units
shall be for at least the minimum consideration necessary to permit such shares
to be deemed fully paid and nonassessable.

c. Performance or Other Criteria. Awards of Restricted Stock Units may relate in
whole or in part to performance or other criteria established by the Committee
at the time of grant.

d. Deferral and Other Terms and Conditions. Awards of Restricted Stock Units may
provide in the Award Agreement for deferred payment schedules, vesting over a
specified period of employment, the payment of Dividend Equivalents with respect
to the number of Shares covered by the Restricted Stock Units on either a
current, deferred or contingent basis (provided that any Dividend Equivalents
that are paid with respect to Restricted Stock Units that include performance or
other criteria as described in Section 12(c) shall be subject to the same
restrictions and risk of forfeiture as apply to the underlying Restricted Stock
Units), either in cash or in additional Shares, and written elections by the
Participant to defer payment of the Award or the lifting of restrictions on the
Award, if any, such terms to be determined by the Committee in a manner that
complies with Section 409A of the Code. The time and manner of payment of
Restricted Stock Units shall be specified in the Award Agreement.

e. Waiver of Restrictions. The Award Agreement may provide at the time of grant
for the earlier lapse or modification of any restrictions or limitations to
which an award of Restricted Stock Units was made subject at the time of grant
upon the occurrence of a permissible distribution event under Section 409A of
the Code.

 

  13. Other Incentive Awards.

The Committee shall have the authority, in its discretion, to grant Other
Incentive Awards, which may be granted either alone, in addition to, or in
tandem with, either or both of other Awards granted under the Plan or other cash
awards made under or outside of the Plan, and which may, but are not required
to, relate to the Fair Market Value of a Share. The Committee shall have
authority to determine to whom and the time or times at which Other Incentive
Awards shall be made, the amount of such Other Incentive Awards, and all other
conditions of the Other Incentive Awards including but not limited to any
vesting or forfeiture conditions and dividend or voting rights.

 

  14. Non-Employee Directors.

a. Discretionary Awards. The Board of Directors shall have the authority, in its
discretion, to grant to Non-Employee Directors, at such time or times as the
Board of Directors may determine, Non-Statutory Stock Options, SARs, Restricted
Stock or Restricted Stock Units, or any combination thereof. All grants of
Awards under this Section 14 shall be made in compliance with any applicable
requirements of the listing standards of the NASDAQ market system, or any stock
exchange on which the Shares are then listed, with respect to Non-Employee
Directors, and will take into consideration the cash and equity components of
the aggregate compensation provided to such Non-Employee Directors hereunder and
outside of the Plan.

 

-18-



--------------------------------------------------------------------------------

b. Limit on Shares. Subject to adjustment as provided in Section 16 of the Plan,
the maximum number of Shares which may be subject to Awards under the Plan
during any calendar year to any Non-Employee Director under this Section 14 is a
number of Shares equal to the Individual Grant Limit.

c. Ineligible Non-Employee Directors. Notwithstanding any other provision of the
Plan, a Non-Employee Director who, at the time the Awards to Non-Employee
Directors shall be granted, owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) stock possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or any Subsidiary, shall not be eligible for such grants under
this Section 14.

 

  15. Non-Transferability of Awards.

Awards granted under this Plan may not be sold, pledged, assigned, hypothecated,
gifted, transferred or disposed of in any manner, either voluntarily or
involuntarily by operation of law, other than by will, by the laws of descent
and distribution, transfers between spouses incident to a divorce, or in
accordance with the following exceptions.

Notwithstanding the foregoing, and unless otherwise provided in the applicable
Award Agreement, an Award granted under the Plan may be transferred (i) by the
Participant between spouses, incident to a divorce, in which case the Award is
only exercisable by the spouse to whom the Award is transferred, or (ii) in the
case of an Award other than an Incentive Stock Option or related Tandem SAR, to
a trust established for the exclusive benefit of solely one or more members of
his or her “immediate family” or to a partnership in which the Participant’s
immediate family, as defined herein, are the only partners and is exercisable
only by the Participant or his or her legal guardian during the lifetime of the
Participant, or (iii) in the event of death of the Participant, by the estate of
the Participant or by a person who acquires the rights to exercise the Award by
bequest or inheritance. Any Award held by the transferee will continue to be
subject to the same terms and conditions that were applicable to the Award
immediately prior to the transfer, except that the Award will be transferable by
the transferee only by will or the laws of descent and distribution. For
purposes hereof, “immediate family,” means the Participant’s children,
stepchildren, grandchildren, parents, stepparents, grandparents, spouse,
siblings (including half brothers and sisters), in-laws, and relationships
arising because of legal adoption.

Notwithstanding the foregoing, neither a Participant nor any of a Participant’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A of the Code) payable under this
Plan and grants hereunder to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment except to the extent
to fulfill a domestic relations order under Section 414 of the Code.

 

-19-



--------------------------------------------------------------------------------

  16. Adjustments Upon Change in Corporate Structure.

a. Subject to any required action by the stockholders of the Company, the number
of Shares covered by each outstanding Award, and the number of Shares which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan for future issuance, as
well as the exercise or purchase price per Share covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split or
combination, the payment of a stock dividend, recapitalization, merger,
consolidation, exchange, spin-off, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the Company
(other than Awards to Service Providers under this Plan), as may be necessary to
prevent dilution or enlargement of rights; provided, however, that the
conversion of any convertible securities of the Company shall not be deemed to
have been effected without receipt of consideration. Any such adjustment shall
be made by the Committee, in its sole discretion, whose determination in that
respect shall be final, binding and conclusive. The existence of the Plan and
outstanding Awards shall not limit or affect in any way the right or power of
the Company to engage in any such transactions.

b. Subject to the terms set forth in any Award Agreement for an Award that is
subject to Section 409A of the Code (which terms shall govern to the extent they
conflict with the provisions set forth in this Section 16(b)), in the event of
the proposed dissolution or liquidation of the Company, or in the event of a
proposed sale of all or substantially all of the assets or stock of the Company
(other than in the ordinary course of business), or the merger or consolidation
of the Company with or into another Company, as a result of which the Company is
not the surviving and controlling Company or as a result of which the
outstanding Shares are exchanged or converted into cash or property or
securities not of the Company, the Committee shall (i) make provision for the
assumption or substitution of all outstanding Awards by the successor Company or
(ii) if an Award is not assumed or substituted by the successor Company, the
Committee shall notify the Participant in writing or electronically that all
Awards shall be exercisable, whether or not then exercisable, and any
restrictions on such Awards shall lapse, for a period of up to thirty (30) days
from the date of such notice (but in no event later than the expiration of the
term of such Award as set forth in the Award Agreement), and the Award shall
terminate upon the expiration of such period. In the event the Company elects to
comply with clause (i) of this Section 16(b), and the Participant’s Continuous
Employment is subsequently terminated (other than by a voluntary termination by
the Participant) prior to the time such Participant’s Awards are fully vested,
such Participant’s Awards shall be fully and immediately vested and such
Participant shall have the right to exercise his or her Awards as to all or any
part of the Optioned Stock, or Shares subject to such Awards, including Shares
as to which the Awards would not otherwise be exercisable, but only within such
period of time as is determined by the Committee, with such determination in the
case of an Incentive Stock Option not exceeding ninety (90) days after the date
of such termination (but in no event later than the expiration date of the term
of such Award as set forth in the Award Agreement); provided, however, that the
right to exercise Awards that constitute deferred compensation under
Section 409A of the Code will only be accelerated if the Participant’s
termination of Continuous Employment constitutes a “separation from service”
within the meaning of Section 409A of the Code and such Award is exercisable
upon such a “separation from service”.

c. No fractional Shares shall be issuable on account of any action aforesaid,
and the aggregate number of shares into which Shares then covered by the Award,
when changed as the

 

-20-



--------------------------------------------------------------------------------

result of such action, shall be reduced to the largest number of whole shares
resulting from such action, unless the Board of Directors, in its sole
discretion, shall determine to issue scrip certificates in respect to any
fractional shares, which scrip certificates, in such event shall be in a form
and have such terms and conditions as the Board of Directors in its discretion
shall prescribe.

 

  17. Section 162(m) Requirements.

Notwithstanding any other provision of this Plan, if the Committee determines at
the time any Award is granted to a Participant that such Participant is, or is
likely to be at the time he or she recognizes income for federal income tax
purposes in connection with such Award, a “covered employee” within the meaning
of Section 162(m) of the Code, then the Committee, may provide that the
following provisions are applicable to such Award:

a. Performance Goals. If an Award is subject to this Section 17, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee, which
shall be based on the attainment of one or any combination of the following:
return on invested capital, customer service levels, EBIT (or EBITDA or other
forms of earnings on basic or diluted basis), free cash flow (or other cash flow
measures), growth in the foregoing or other measures, economic profit, net
income (before or after tax), specified levels of earnings per share from
continuing operations, operating income, revenues, gross margin, return on
operating assets, return on equity, economic value added, stock price
appreciation, total shareholder return (measured in terms of stock price
appreciation and dividend growth) or cost control, of the Company or any
Subsidiary or Affiliate (or any division thereof) for or within which the
Participant is primarily employed, or such other goals as the Committee shall
determine. Such performance goals also may be based upon the attaining of
specified levels of Company performance under one or more of the measures
described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee within the first ninety
(90) days of a Performance Cycle (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), and shall otherwise comply
with the requirements of, Section 162(m) of the Code.

b. Adjustments. Notwithstanding any provision of the Plan other than Section 16,
with respect to any Award that is subject to this Section 17, the Committee may
not adjust upwards the amount payable pursuant to such Award, nor may it waive
the achievement of the applicable performance goals except in the case of the
death or Disability of the Participant.

c. Other Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 17 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

  18. Intentionally Omitted.

 

-21-



--------------------------------------------------------------------------------

  19. Amendment and Termination of the Plan.

a. Amendment and Termination. The Committee may amend or terminate the Plan from
time to time in such respects as the Committee may deem advisable, and may make
any other amendments or issue additional rules or regulations which may be
required so that Options intended to be Incentive Stock Options shall at all
times continue to be Incentive Stock Options for the purpose of Section 422 of
the Code; provided, however, that without approval of the holders of a majority
of the voting Shares represented or present and entitled to vote at a valid
meeting of stockholders, no such revision or amendment shall (i) increase the
number of Shares which may be issued under the Plan, other than in connection
with an adjustment under Section 16 of the Plan; (ii) materially change the
designation of the class of persons eligible to be granted Awards; (iii) remove
the administration of the Plan from the Board of Directors or its Committee;
(iv) extend the term of the Plan beyond the maximum term set forth in Section 23
hereunder; or (v) violate the rules for shareholder approval under the rules of
any exchange on which the Company’s Shares are traded or any other applicable
laws, rules or regulations.

b. Effect of Amendment or Termination. Except as otherwise provided in
Section 16 of the Plan, any amendment or termination of the Plan shall not
affect Awards already granted and such Awards shall remain in full force and
effect as if this Plan had not been amended or terminated, unless mutually
agreed otherwise between the Participant and the Company, which agreement must
be in writing and signed by the Participant and the Company. Notwithstanding
anything to the contrary herein, this Plan shall not adversely affect, unless
mutually agreed in writing by the Company and a Participant, the terms and
provisions of any Award granted prior to the Effective Date.

 

  20. Indemnification.

No member of the Committee or the Board of Directors shall be liable for any act
or action taken, whether of commission or omission, except in circumstances
involving actual bad faith, or for any act or action taken, whether of
commission or omission, by any other member or by any officer, agent, or
employee. In addition to such other rights of indemnification, as they may have
as members of the Board of Directors, or as members of the Committee, the
Committee shall be indemnified by the Company against the reasonable expenses,
including attorneys’ fees actually and necessarily incurred, in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any act or
action taken, by commission or omission, in connection with the Plan or any
Award granted thereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
action, suit or proceeding, except in relation to matters as to which it shall
be adjudged in such action, suit or proceeding that such Board of Directors
member is liable for actual bad faith in the performance of his or her duties;
provided that within 60 days after institution of any such action, suit or
proceeding, a Committee or Board of Directors member shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same.

 

  21. Reservation of Shares.

The Company, during the term of this Plan, shall at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

-22-



--------------------------------------------------------------------------------

  22. General Provisions.

a. Other Plans. Nothing contained in the Plan shall prohibit the Company from
establishing additional incentive compensation arrangements.

b. No Enlargement of Rights. Neither the Plan, nor the granting of Awards or
issuance of Shares, nor any other action taken pursuant to the Plan shall confer
upon a Participant any right with respect to continuing his or her relationship
as a Service Provider for any period of time, or at any particular rate of
compensation, nor shall they interfere in any way with the right of the
Participant or the right of the Company to terminate such relationship at any
time, with or without cause, for any reason or no reason.

No Service Provider shall have any right to or interest in Awards authorized
hereunder prior to the grant thereof to such eligible person, and upon such
grant he or she shall have only such rights and interests as are expressly
provided herein and in the related Award Agreement, subject, however, to all
applicable provisions of the Company’s Certificate of Incorporation, as the same
may be amended from time to time.

c. Notice. Any notice given to the Company pursuant to the provisions of the
Plan shall be addressed to the Company in care of its Secretary (or such other
person as the Company may designate from time to time) at its principal office,
and any notice to be given to an Participant to whom an Award is granted
hereunder shall be delivered personally or addressed to him or her at the
address given beneath his or her signature on his or her Award Agreement, or at
such other address as such Participant or his or her transferee (upon the
transfer of the Shares) may hereinafter designate to the Company in writing. Any
such notice shall be deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, registered or certified, and
deposited, postage and registry or certification fee prepaid, in a post office
or branch post office regularly maintained by the United States Postal Service.
It shall be the obligation of each Participant holding Shares purchased upon
exercise of an Award to provide the Secretary of the Company, by letter mailed
as provided hereinabove, with written notice of his or her direct mailing
address.

d. Withholding or Deduction for Taxes. If, at any time, the Company is required,
under applicable laws and regulations, to withhold, or to make any deduction
for, any taxes or take any other action in connection with any exercise,
issuance or payment of an Award made hereunder or transfer of Shares, the
Company shall have the right to deduct from all amounts paid in cash any taxes
required by law to be withheld therefrom, and, in the case of Shares, the
Participant or his or her estate or beneficiary shall be required to pay to the
Company the amount of taxes required to be withheld, or, in lieu thereof, the
Company shall have the right to retain, or sell without notice, a sufficient
number of Shares to cover the minimum amount required to be withheld, or to make
other arrangements with respect to withholding as it shall deem appropriate
(including withholding such amount from the Participant’s salary). The Committee
may, in its discretion, permit a Participant to elect, subject to such
conditions as the Committee shall impose, to surrender to the Company previously
acquired Shares having a Fair Market Value sufficient to satisfy the
participant’s minimum withholding tax obligation associated with the
transaction.

 

-23-



--------------------------------------------------------------------------------

e. Foreign Service Providers. In the event an Award is granted to a Service
Provider who is employed or providing services outside the United States, the
Committee may, in its sole discretion, modify the provisions of the Plan as they
pertain to such individual to comply with applicable foreign laws, or to
recognized differences in local law, currency or tax policy, to the extent
necessary or advisable to comply with any such laws or policies. The Committee
may also impose conditions on the exercise or vesting of Awards in order to
minimize the Company’s obligations with respect to tax equalization for Service
providers on assignments outside their home country.

f. Funding of Plan. The Plan shall be unfunded. Neither the Participants nor any
other persons shall, by reason of the Plan or any Award thereunder, have any
rights, title or interest in any funds, property or in any specific asset or
assets of the Company, any Subsidiary or Affiliate, or any other entity
whatsoever, including, without limitation, any other property which the Company,
in its sole discretion, may set aside in anticipation of a liability under the
Plan, unsecured by any assets of the Company. Nothing in the Plan shall
constitute a guarantee that the assets of the Company shall be sufficient to pay
any benefits to any person. The interests of each Participant and former
Participant hereunder are unsecured and shall be subject to the general
creditors of the Company and any Subsidiary or Affiliate.

g. Applicable Law. To the extent that federal laws do not otherwise control, the
Plan shall be governed by and construed in accordance with the law of the state
of Delaware, without regard to the conflict of law rules thereof.

h. Incentive Stock Options. The Company shall not be liable to an Optionee or
other person if it is determined for any reason by the Internal Revenue Service
or any court having jurisdiction that any Incentive Stock Options are not
“incentive stock options” as defined in Section 422 of the Code.

i. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan and any grants made hereunder are exempt from or comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Participants.
This Plan and any grants made hereunder shall be administered in a manner
consistent with this intent. Any reference in this Plan to Section 409A of the
Code will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

Except as permitted under Section 409A of the Code, any deferred compensation
(within the meaning of Section 409A of the Code) payable to a Participant or for
a Participant’s benefit under this Plan and grants hereunder may not be reduced
by, or offset against, any amount owing by a Participant to the Company or any
of its affiliates.

If, at the time of a Participant’s “separation from service” (within the meaning
of Section 409A of the Code), (i) the Participant shall be a specified employee
(within the meaning of Section 409A of the Code and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable

 

-24-



--------------------------------------------------------------------------------

hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day of the seventh month after such
six-month period.

Notwithstanding any provision of this Plan and grants hereunder to the contrary,
in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

j. Non-Qualified Deferred Compensation. Neither the Company nor any Subsidiary
or Affiliate shall be responsible for, or have any liability to a Participant or
other person with respect to, any penalties which may be imposed on a
Participant in connection with an Award granted under the Plan, in the event
that such Award becomes subject to Section 409A of the Code and the regulations
promulgated thereunder.

k. Information to Participants. The Company shall provide, upon request, without
charge to each Participant copies of such annual and periodic reports as are
provided by the Company to its stockholders generally.

l. Availability of Plan. A copy of the Plan shall be delivered to the Secretary
of the Company and shall be shown by him or her to any eligible person inquiring
about it.

m. Severability. In the event that any provision of the Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions
shall be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

n. Option or SAR Repricing. Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend,
distribution (whether in the form of cash, Shares, other securities or other
property), stock split, extraordinary cash dividend, recapitalization, change in
control, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities, or similar
transaction(s)), the Company may not, without obtaining stockholder approval:
(a) amend the terms of outstanding Options or SARs to reduce the exercise price
of such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs; or (c) cancel outstanding
Options or SARs with an exercise price above the current stock price in exchange
for cash or other securities.

 

-25-



--------------------------------------------------------------------------------

  23. Effective Date and Term of Plan.

The Plan became effective on June 5, 2012 (the “Effective Date”). The Plan shall
continue in effect for a term of ten years ending on June 5, 2022, unless the
Plan is terminated sooner under Section 19 of the Plan. This amendment and
restatement of the Plan shall become effective subject to adoption by the Board
and the completion of the Merger (as defined in the Merger Agreement).

 

-26-